Title: William Gordon to John Adams and Francis Dana, 8 March 1780
From: Gordon, William
To: Dana, Francis,Adams, John


     
      My Dear Sirs
      Jamaica Plain Mar. 8. 1780
     
     You are so united by commission, in mind views and principles, that there is no writing to the one without the other; for which reason I address you jointly. I rejoiced when I heard that you were safely landed upon the Terra Firma of Europe; and hope that you have had a secure journey over the Pyrenean mountains, which I suppose to be as high as any you ever crossed in America, tho’ not so bad to pass, nor quite so woody. From the first I considered your appointments as a happy circumstance, but I have been more fully confirmed in the thought since receiving a letter from the Honle Arthur Lee. Mine to him in return I send enclosed, as he may have left Paris. Should He have quitted France and be upon his return to America; be pleased to open and read the same. The letters for Europe are no less precarious than those from thence; so that I am discouraged writing so frequently and fully as I should otherwise do: But I promise you to be a faithful correspondent in return to what you send me, upon the receipt of it. Friend Dana I know to be an able, but I can’t add a willing and ready writer. He has established his character for being very backward at his pen. How far his secretariship may improve him can’t say: but am dubious lest should he be desired to continue the correspondence in behalf of the partnership, he will plead off, by alleging that the appointment of Congress respected nothing more than the negotiation. Argue and settle the point as you may between you; if I do but hear from one or other of you I shall be satisfied; for I do not pretend to give either the preference, any further than as nature has set you one before the other, by priority of existence. I shall expect that your answer contains news, and private articles of intelligence that may be committed without danger, to one who is not troubled with a laxness, but can keep secrets even from the wife of his youth: be it also considered, that I am historiographer, and mean to go out of the common road by assigning reasons and motives and causes that are not known to the generality of the scribbling tribe. You will naturally conclude, from my drawing thus upon you, that I mean to make a proportionable advance. I will attempt it: but am at a loss to judge what commodity will be reckoned most valuable: shall therefore send you an assortment.
     I shall appear singular, should I not mention what every body for the present will insert, our having had a very hard winter, by which, many of the islands in the Bay, Rhode Island, Long Island &c. &c. have been joined to the Continent; the Sound has been frozen over; and the town of Boston has been exposed to the oppressive incursions of the country, who have extorted a hundred and a hundred and twenty pounds, lawful not old tenor, per cord for their wood, and who made the poor parson, the father of this production, pay the last saturday four dollars per lb. for veal, wherewith to feed—not his children—but family. The winter has been breaking up for some time; and hitherto Heaven has orderd so mercifully, that the amazing quantity of snow has been dissolved so gradually, that I have heard of no damage having been done by floods. A rapid thaw must have carried off bridges mills etc. in an abundance. The Convention is adjourned till June; and I am in good hopes that the gay cards in and out of the pack will lose the game, and that we shall at length carry it for a good constitution. There are in the Council—who want not an aberation that they may retain the chance of continuing in. There are in the House, who wish not to have an independent Senate. There are in both, honest men and real patriots. My earnest prayer is that they may be greatly multiplied. The Convention went over the report of the Committee, without making, I apprehend, any very material aberations, excepting the addition of a saving clause for the revision of the Constitution by a new Convention in 1795; which saving clause will probably prevent the rejection of the form the present may finally agree upon. I could not fall in with the proposal of my friend John Adams, a little before he left Braintree when he took his first voyage to Europe, to admit of a most notoriously defective plan that should be perpetual, tho’ it was urged in the strongest terms: but tho’ I may esteem the present defective and materially so, yet with this wise and wholesome proviso I will give it my utmost support. The Convention have ordered what they have concluded upon to be printed and circulated thro’ the State, and to be considered by the people, who are to return their thoughts upon the whole and particular parts of the plan, by the time to which they have adjourned; that so they may be the better able to determine what shall come forth finally for the reception or rejection of the publick. I have never attended, but the once you saw me at Cambridge. My informer told me that Pain, Parsons, and Lowell behaved well upon the whole and acted like honest men; but you will wonder where was the fore thoughts of the last, when I mention that he moved that Parsons should be declared ineligible—for which the dry parson of Dartmouth rubbed him down very cleverly. Whether Lowell was the cats-paw or—he missed his aim and lost the chesnuts. The following is a copy of what is said to have been found in Mr. Poillmans pulpit—“The prayers of this congregation are desired for our paper currency in a weak and low condition by reason of its depreciated and fluctuating state—that indulgent heaven would of its infinite mercy be pleased to restore it to its former value, or speedily first prepare it for its great and last change.” The subject is too serious and sad to be made a jest of; or the writer might have credit for his humor. Our money does not grow better. A convention of gentlemen from several States have met at Philadelphia upon the business of regulating trade; they have adjourned to April, that so there may be an opportunity of having representatives from every State. I promise myself no lasting or real advantage from regulations. I am sick of them, from past experience; and till the fact proves the contrary will not believe that the country people of N England, will ever come into one, so as to adhere to it. Our finances are in a horrid situation, heaven grant that those of G B may be proportionably bad, and that the want of cash and credit may reduce king lords and commons to submit to the acknowledgement of American Independence.
     The state of the army makes it a mercy that the force of the king has been much lessened by the detachments sent off about Christmas. Our men are fully equal I suppose to our magazines. How far the Congress are loaded with business and difficulties, you will hear in a more certain and direct-way, from some of its members. My journey to Greenich to pay my respects to General Gates before he went to Virginia, prevented my seeing you before you sailed. He is returned to his own house without having met with all that respect from every Northern State, that his services entitled him to.
     Mr. Dana can supply all that is wanting to complete the history of which the following is a part.
     Col. Henly called the Lords day last when I showed him the letter alluded to and took mine to Gen Washington which he promised to deliver into his own hands.
     It is long since I was at Boston; and the roads have not admitted my going to Braintree or Cambridge, I design seeing both when travelling will admit. The Corporation have chosen Mr. Gannet Steward; at present I can scarce think that Mr. Hastings has been treated with the utmost propriety. I have exhausted my budget, when I have added, that I sincerely wish you direction and success in the important matters committed to your management; & am with sincere respect & much esteem, Gentlemen, your very humble servant & real friend,
     
      William Gordon
     
     
     
      
       March 11
      
     
     I had purposed including a letter to Dr Lee but understanding he is recalled and expected soon, shall keep it to be forwarded by the post. Should Dr Franklin be deceased; pleased to open his letter, which you may then read, and forward what is enclosed for Mr Tabor of Rotterdam. Mr Parker’s contains a state of his affairs &c. I wish it to get safe and soon to him, without being subject to the inspection of any of the British ministry or their agents.
    